Order entered March 13, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01693-CV

   RXEDO CONSULTING SERVICES, LTD., A TEXAS LIMITED PARTNERSHIP,
                            Appellant

                                              V.

         AMERIPLAN CORPORATION, A TEXAS CORPORATION, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-04146-2009

                                          ORDER
       By unopposed motion filed March 6, 2014, appellant informs us that the parties are

engaged in settlement negotiations and requests the period for pursuing ADR be enlarged and the

appeal be abated pending the negotiations. We GRANT the motion to the extent we ABATE

the appeal for a period of forty-five days. The appeal will be reinstated April 28, 2014 or upon

motion by the parties, whichever occurs sooner.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE